         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

ROBERT MICHAEL ARDIS,

     Petitioner,

v.                                         Case No. 3:18cv2376-LC/CAS

STATE OF FLORIDA,

     Respondent.
                                 /

                                     ORDER

     This matter is before the Court on the Report and Recommendation

of the U.S. Magistrate Judge dated December 14, 2018. ECF No. 4. The

parties have been furnished a copy of the Report and Recommendation

and have been afforded an opportunity to file objections pursuant 28 U.S.C.

§ 636(b)(1). No objections have been filed.

     Having considered the Report and Recommendation, I have

determined it should be adopted.

     Accordingly, it is now ORDERED as follows:

     1. The Report and Recommendation, ECF No. 4, is adopted and

incorporated by reference in this order.

     2. The petition for writ of habeas corpus filed by Robert Michael

Ardis, ECF No. 1, is DISMISSED.
                                                                   Page 2 of 2

      3. A certificate of appealability is DENIED and leave to appeal in

forma pauperis is also DENIED.

      DONE AND ORDERED this 16th day of January, 2019.


                             s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2376-LC/CAS
